 1

 2

 3

 4

 5

 6

 7
                                UNITED STATES DISTRICT COURT
 8
                               WESTERN DISTRICT OF WASHINGTON
                                         AT TACOMA
 9

10         LEON CARIL II,
                                                             CASE NO. 2:19-cv-01251-RBL-JRC
11                                Plaintiff,
                                                             ORDER TO SHOW CAUSE OR
12                 v.                                        AMEND COMPLAINT AND
                                                             DENYING WITHOUT PREJUDICE
13         STATE OF WASHINGTON, et al.,                      PLAINTIFF’S MOTION TO
                                                             APPOINT COUNSEL
14                                Defendants.

15

16          The District Court has referred this 42 U.S.C. § 1983 civil rights matter to United States

17   Magistrate Judge J. Richard Creatura under 28 U.S.C. §§ 636(b)(1)(A) and (1)(B) and Local

18   Magistrate Judge Rules MJR 1, 3, and 4. See Dkt. 2. Plaintiff, who is incarcerated and proceeds

19   pro se and in forma pauperis, has filed a complaint under § 1983 and a motion for the

20   appointment of counsel in this Court. Because his complaint contains no cognizable claims and

21   fails to identify any particular defendants who are not immune from suit, the undersigned orders

22   plaintiff to show cause or amend his complaint on or before October 28, 2019. The undersigned

23

24
     ORDER TO SHOW CAUSE OR AMEND COMPLAINT
     AND DENYING WITHOUT PREJUDICE
     PLAINTIFF’S MOTION TO APPOINT COUNSEL - 1
 1   also denies without prejudice plaintiff’s motion for the appointment of counsel, as plaintiff has

 2   not shown the exceptional circumstances required to justify appointing counsel.

 3

 4                                            BACKGROUND

 5          Plaintiff initiated this matter in August 2019. In his complaint, he seeks to bring suit

 6   against the State of Washington, Western State Hospital, and various staff members of Western

 7   State Hospital, whom plaintiff identifies only by their first names. See Dkt. 6, at 2. Plaintiff lists

 8   eighteen claims under his statement of claim in his complaint, some of which are

 9   incomprehensible and all of which lack any articulated factual or legal basis. See Dkt. 6, at 3.

10          The Court granted plaintiff permission to proceed in forma pauperis, and he filed a

11   motion to have a “public defender” appointed to represent him on his § 1983 claim. See Dkt. 7,

12   at 1. Plaintiff has also filed miscellaneous documents with the Court, most of which appear to

13   refer to various motions that have not been filed in this case, asking that the motions be noted for

14   the same day that they are filed. See Dkt. 8, at 1; see also Dkts. 9–11.

15

16                                              DISCUSSION

17          I. Failure to State a Claim

18          Because plaintiff proceeds in forma pauperis, his complaint is subject to screening before

19   service under 28 U.S.C. § 1915(e)(2), meaning that if it fails to state a claim upon which relief

20   can be granted or seeks monetary relief from a defendant who is immune from such relief, this

21   Court may dismiss the complaint. See 28 U.S.C. § 1915(e)(2)(B)(ii)–(iii). This Court will offer

22   plaintiff an opportunity to amend his complaint to cure the deficiencies unless it appears that

23   amendment would be futile. See Cato v. United States, 70 F.3d 1103, 1106 (9th Cir. 1995).

24
     ORDER TO SHOW CAUSE OR AMEND COMPLAINT
     AND DENYING WITHOUT PREJUDICE
     PLAINTIFF’S MOTION TO APPOINT COUNSEL - 2
 1           A complaint must contain a “‘short and plain statement of the claim[s] showing that the

 2   pleader is entitled to relief,’ in order to ‘give the defendant fair notice of what the . . . claim is

 3   and the grounds upon which it rests[.]’” Bell Atl. Corp. v. Twombly, 550 U.S. 544, 555 (2007)

 4   (quoting Conley v. Gibson, 355 U.S. 41, 47 (1957)). Although factual allegations need not be

 5   detailed, plaintiff must go beyond mere “labels and conclusions” and cannot rely on a “formulaic

 6   recitation of the elements of a cause of action[.]” Id. Plaintiff cannot simply make “an

 7   unadorned, the-defendant-unlawfully-harmed-me accusation.” Ashcroft v. Iqbal, 556 U.S. 662,

 8   678 (2009). The complaint must set forth the elements of the legal claim—that is, the law

 9   underlying the claims—and factual allegations that are sufficient that, taken as true, they

10   establish how defendants acted unlawfully. See id. at 678–79.

11           Here, however, plaintiff sets forth primarily bare legal conclusions in his complaint,

12   without any explanation or factual development of his claims. For instance, he states claims for

13   violations of “inalienable rights” and “civil liberties” but provides no explanation of what the

14   constitutional—or other—basis for his claims is, or how a particular right was violated. See Dkt.

15   6, at 3–4. Plaintiff fails to explain what type of action plaintiff intends to bring, whom he

16   intends to bring the claim against, what legal theory plaintiff intends to proceed under, or what

17   factual allegations plaintiff relies upon.

18           Moreover, if plaintiff wishes to make out a claim for damages under § 1983, he must

19   allege the elements of such a claim—(1) “the violation of a right secured by the Constitution and

20   laws of the United States” and (2) how “the alleged deprivation was committed by a person

21   acting under color of state law.” West v. Atkins, 487 U.S. 42, 48 (1988). For many of his claims,

22   plaintiff fails to identify a particular constitutional right or law that was violated. Simply stating

23   that his “civil liberties” or “inalienable rights” were violated is inadequate.

24
     ORDER TO SHOW CAUSE OR AMEND COMPLAINT
     AND DENYING WITHOUT PREJUDICE
     PLAINTIFF’S MOTION TO APPOINT COUNSEL - 3
 1          Not only does plaintiff fail to identify particular constitutional rights underlying many of

 2   his claims, but for all of his claims except one for “verbal abuse” by “Daryl, Liz, Marrissa” (see

 3   Dkt. 6, at 3) he fails to name any particular person acting under color of state law who deprived

 4   him of a constitutional right.

 5          As for plaintiff’s named defendants, because plaintiff’s complaint is for damages, he

 6   cannot bring suit under § 1983 for alleged constitutional deprivations against the State of

 7   Washington or Western State Hospital, which is an agency of the State. See, e.g. Beaver v.

 8   Western State Hosp., 457 Fed. App’x 638, 639 (9th Cir. 2011) (Western State Hospital is

 9   immune from suit for damages under § 1983); see also Franceschi v. Schwartz, 57 F.3d 828 831

10   (9th Cir. 1995) (per curiam). If plaintiff seeks damages under § 1983, he should not name these

11   defendants, who are immune from suit under the Eleventh Amendment.

12          Moreover, plaintiff must identify how each individual person named as a defendant—

13   “Liz, Marrisa, Daryl and some other staff members”—actually subjected him to a deprivation of

14   rights. See Johnson v. Duffy, 588 F.2d 740, 743 (9th Cir. 1978) (“A person ‘subjects’ another to

15   the deprivation of a constitutional right, within the meaning of section 1983, if he does an

16   affirmative act, participates in another’s affirmative acts, or omits to perform an act which he is

17   legally required to do that causes the deprivation of which complaint is made.”). Plaintiff’s

18   complaint also fails to state a claim because he identifies no particular way in which the named

19   defendants participated in any constitutional deprivations.

20          Finally, plaintiff must sufficiently identify the individual defendants by providing their

21   full names, if possible, so that the Court would be able to effect service on those individuals. See

22   Gillespie v. Civiletti, 629 F.2d 637, 642 (9th Cir. 1980).

23

24
     ORDER TO SHOW CAUSE OR AMEND COMPLAINT
     AND DENYING WITHOUT PREJUDICE
     PLAINTIFF’S MOTION TO APPOINT COUNSEL - 4
 1          In addition, many of plaintiff’s claims appear to be arguments that, if true, would call into

 2   question a conviction of his or the length of a sentence. If plaintiff wishes to bring claims for

 3   damages that would call into question the validity of an underlying conviction or sentence—for

 4   instance, claims that he was deprived of his right to a speedy trial, that he was improperly tried as

 5   an adult, that his attorney did not provide adequate representation, or that he was unlawfully held

 6   in prison—he must first show “that the conviction or sentence has been reversed on direct

 7   appeal, expunged by executive order, declared invalid by a state tribunal authorized to make such

 8   determination, or called into question by a federal court’s issuance of a writ of habeas corpus.”

 9   See Heck v. Humphrey, 512 U.S. 477, 483 (1994). Absent such allegations that his conviction or

10   sentence has been reversed, expunged, invalidated, or called into question, plaintiff’s claims for

11   damages that would call into question an underlying conviction or sentence are not cognizable in

12   this § 1983 matter.

13          Further, some of plaintiff’s allegations appear to be that he was not appropriately treated

14   for a disability, presumably while imprisoned, and that he was targeted for verbal and/or physical

15   abuse by Western State staff. See Dkt. 6, at 3. However, plaintiff fails to assert the elements of a

16   claim of cruel and unusual punishment in violation of the Eighth Amendment. Namely, to assert

17   an Eighth Amendment claim under § 1983 for deprivation of humane conditions of confinement,

18   a person who was a convicted prisoner at the time must show deliberate indifference: the prison

19   official “kn[ew] of and disregard[ed] an excessive risk to inmate health and safety[.]” See

20   Farmer v. Brennan, 511 U.S. 825, 837 (1994).

21          Finally, many of plaintiff’s claims—such as his claims of excessively long housing in

22   IMU and ISU until June 2010—also appear to be barred by the statute of limitations. For actions

23   under § 1983 brought in this Court, a three-year statute of limitations applies. See Canatella v.

24
     ORDER TO SHOW CAUSE OR AMEND COMPLAINT
     AND DENYING WITHOUT PREJUDICE
     PLAINTIFF’S MOTION TO APPOINT COUNSEL - 5
 1   Van de Kamp, 486 F.3d 1128, 1132 (9th Cir. 2007); RCW 4.16.080(2). This means that plaintiff

 2   must bring his action within three years of when he knows or has reason to know of the injury

 3   which is the basis of the action. See Canatella, 486 F.3d at 1133.

 4              II. Motion to Appoint Counsel

 5              Plaintiff also requests to have counsel appointed to represent him in this matter. See Dkt.

 6   7, at 1.

 7              There is no constitutional right to appointed counsel in a § 1983 civil action, and whether

 8   to appoint counsel is within this Court’s discretion. Storseth v. Spellman, 654 F.2d 1349, 1353

 9   (9th Cir. 1981); see United States v. $292,888.04 in U.S. Currency, 54 F.3d 564, 569 (9th Cir.

10   1995). Appointment of counsel for indigent civil litigants under 28 U.S.C. § 1915(e)(1) requires

11   “exceptional circumstances.” See Rand v. Roland, 113 F.3d 1520, 1525 (9th Cir. 1997) (citing

12   former 28 U.S.C. § 1915(d) (1996)), overruled on other grounds, 154 F.3d 952 (1998). To

13   decide whether exceptional circumstances exist, the Court must evaluate “both ‘the likelihood of

14   success on the merits [and] the ability of the [plaintiff] to articulate his claims pro se in light of

15   the complexity of the legal issues involved.’” Wilborn v. Escalderon, 789 F.2d 1328, 1331 (9th

16   Cir. 1986) (quoting Weygandt v. Look, 718 F.2d 952, 954 (9th Cir. 1983)). “Neither of these

17   factors is dispositive and both must be viewed together[.]” Id.

18              Because plaintiff’s complaint fails to state a cognizable claim, he has shown neither a

19   likelihood of success on the merits nor claims so complex that he requires the assistance of

20   counsel to articulate them. Therefore, his motion for the appointment of counsel is denied

21   without prejudice. Plaintiff may proceed pro se—that is, representing himself—in this matter.

22

23

24
     ORDER TO SHOW CAUSE OR AMEND COMPLAINT
     AND DENYING WITHOUT PREJUDICE
     PLAINTIFF’S MOTION TO APPOINT COUNSEL - 6
 1          III. Instructions to Plaintiff and the Clerk

 2          Due to the deficiencies described above, unless plaintiff shows cause or amends his

 3   complaint, the Court will recommend dismissal of the complaint without prejudice. If plaintiff

 4   intends to pursue a § 1983 civil rights action, he must file an amended complaint and within the

 5   amended complaint, he must write a short, plain statement telling the Court: (1) each

 6   constitutional right that plaintiff believes was violated; (2) the name or names of the person or

 7   persons who violated the right; (3) exactly what each individual or entity did or failed to do; (4)

 8   how the action or inaction of each individual or entity is connected to the violation of plaintiff’s

 9   constitutional rights; and (5) what specific injury plaintiff suffered because of the individuals’

10   conduct. See Rizzo v. Goode, 423 U.S. 362, 371–72, 377 (1976).

11          Because plaintiff appears to be disputing his continued confinement in some regards, he

12   should consider whether for claims that would call into question a conviction or sentence, he has

13   exhausted his state court remedies and whether, upon such exhaustion, he wishes to pursue a writ

14   of habeas corpus. See Heck v. Humphrey, 512 U.S. 477, 483 (1994).

15          If he still wishes to pursue a § 1983 claim, then plaintiff shall present the amended

16   complaint on the form provided by the Court. The amended complaint must be legibly written or

17   typed in its entirety, it should be an original and not a copy, it should contain the same case

18   number, and it may not incorporate any part of the original complaint by reference. The

19   amended complaint will act as a complete substitute for the original complaint and not as a

20   supplement. An amended complaint supersedes all previous complaints. Forsyth v. Humana,

21   Inc., 114 F.3d 1467, 1474 (9th Cir. 1997) overruled in part on other grounds, Lacey v. Maricopa

22   County, 693 F.3d 896 (9th Cir. 2012). Therefore, the amended complaint must be complete in

23   itself, and all facts and causes of action alleged in the original complaint that are not alleged in

24
     ORDER TO SHOW CAUSE OR AMEND COMPLAINT
     AND DENYING WITHOUT PREJUDICE
     PLAINTIFF’S MOTION TO APPOINT COUNSEL - 7
 1   the amended complaint are waived. Forsyth, 114 F.3d at 1474. The Court will screen the

 2   amended complaint to determine whether it contains factual allegations linking each defendant to

 3   the alleged violations of plaintiff’s rights.

 4           If plaintiff fails to file an amended complaint or fails to adequately address the issues

 5   raised herein on or before October 28, 2019, the undersigned will recommend dismissal of this

 6   action pursuant to 28 U.S.C. § 1915.

 7           The Clerk is directed to send plaintiff the appropriate forms for filing a 42 U.S.C. § 1983

 8   civil rights complaint. The Clerk is further directed to send copies of this Order and Pro Se

 9   Instruction Sheet to Plaintiff. Finally, the Clerk shall update the docket to note that plaintiff’s

10   motion for the appointment of counsel (Dkt. 7) is denied without prejudice.

11           Dated this 30th day of September, 2019.

12

13

14                                                          A
                                                            J. Richard Creatura
15
                                                            United States Magistrate Judge
16

17

18

19

20

21

22

23

24
     ORDER TO SHOW CAUSE OR AMEND COMPLAINT
     AND DENYING WITHOUT PREJUDICE
     PLAINTIFF’S MOTION TO APPOINT COUNSEL - 8
